The defendant in this ease who has been convicted of the crime of perjury in the second degree, two counts, at an Extraordinary Term of the Supreme Court held in and for the County of Ulster, New York, has applied directly to this court for a certificate of reasonable doubt, and also for a continuance of the stay of execution granted by the Justice presiding at such Extraordinary Term pending the determination of this application or until March 16, 1959. The court declines to ente us. a the motion and determines that subdivision 2 of section 149 of the Judiciary Law does not preclude the defendant from applying for a certificate of reasonable doubt under the provisions of sections 527 and 529 of the Code of Criminal Procedure. Stay of execution is continued until the 16th of March, 1959 in order to give the defendant time to apply for a certificate of reasonable doubt under the sections of the Criminal Code which have been cited. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.